DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment, filed 13 June 2022, has been entered.  Claims 1-12 were amended.
Applicants’ reply (pg. 5) and the corresponding amendments, render the claim interpretation under 35 U.S.C. 112(f), (pgs. 3-5, Action) of the limitations “an association unit configured to store actual image data ... ,” “an action history storage unit configured to extract and store a barrier condition ... ," "a movement plan creation unit configured to create a movement plan ...," "a barrier detection unit configured to quantify a degree of a barrier ... ," and “a display unit configured to display ...,“ in claims 1, 2, and 5-12, moot.  Accordingly, the claim interpretations of these limitations under 35 U.S.C. 112(f) in claims 1, 2 and 5-12 have been withdrawn.
Applicants’ reply (pg. 5) and the corresponding amendments, render the rejection of claims 1-12 under 35 U.S.C 112(a) (pg. 6-7, Action) moot, because the 35 U.S.C. 112(f) claim interpretation has been withdrawn, as discussed above.  Accordingly, the rejection of claims 1-12 under 35 U.S.C. 112(a) has been withdrawn.
Applicants’ reply (pgs. 5-6) and the corresponding amendments, further render the rejection of claims 1-12 under 35 U.S.C. 112(b) (pgs. 8-9, Action) moot, because the 35 U.S.C. 112(f) claim interpretation has been withdrawn.  Accordingly, the rejection of claims 1-12 under 35 U.S.C. 112(b) has been withdrawn, and a new ground of rejection under 35 U.S.C. 112(b) has been issued due to the amendments, see discussion below.
The applicants’ reply (pgs. 9-10) to the 35 U.S.C. 101 rejection (pgs. 9-20, Action) merely concludes that “extracting an individual barrier information and the individual barrier condition” and providing this to an individual wheelchair user, is an additional element that is not understood, routine, conventional activity, counter to the rejection (pg. 17, Action). The examiner disagrees and notes that, the step of extracting and storing a barrier condition was also deemed a mental processes that can be performed in the mind and is therefore an abstract idea (on pg. 12, Action).  While applicant argues that the creation of a movement plan for a specific individual based on the barrier conditions (in other words an individualized movement plan based on the requirements for a specific individual) is an additional element which reflects an improvement to other technology (based on the providing of a recommended route to a specific individual), the examiner respectfully disagrees.  A person could easily make a mental determination of a route for a specific individual given the details for the individual and the barriers.  As such, the examiner disagrees with applicant’s argument that this is an additional element that reflects an improvement to other technology, and is thus not persuasive. The 35 U.S.C. 101 rejections of amended claims 1-12 are maintained and are discussed below. 
Applicants’ amendment to claim 1 added the limitations (a) “extracts and stores an individual barrier” condition, and (b) creates a movement plan ... based on “acquired individual barrier information and the individual” barrier condition.  The examiner agrees with the applicants’ characterization (pg. 7-8, Reply), that Kasagi alone does not teach the newly amended limitation, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration, a new ground of rejection is made: claims 1-4 under 35 U.S.C. 103 in view of Kasagi and Mukaiyama, as discussed below.  
Applicants’ amendments to claims 1, 5, 7, 9 and 11, also necessitated consideration of additional new grounds of rejection.  Upon further consideration, a new ground of rejection of claims 5, 7, 9 and 11 is made under 35 U.S.C 103 in view of Kasagi, Mukaiyama and Hagiwara, as discussed below. 
Applicants’ amendments to claims 1, 6, 8, 10 and 12, also necessitated consideration of additional new grounds of rejection.  Upon further consideration, a  new ground of rejection of claims 6, 8, 10 and 12 is made under 35 U.S.C. 103 in view of Kasagi, Mukaiyama, and Ohashi, as discussed below. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a processor that stores ... actual image data ... “ on Ln. 2-3.  From this recitation, it is unclear how the processor stores actual image data.  The specification does not disclose that the processor stores actual image data.  One of ordinary skill in the art would understand that a traditional processor does not store information.
Claim 1 further recites the limitation “for each of barrier information which is information on a barrier provided by each of multiple wheelchair users” on Ln. 2-3.  This recitation is unclear in that it could refer to one barrier or multiple barriers.
Claims 2-12 are rejected under 35 U.S.C. 112(b) as being dependent upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the system is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of 
“extract[ing] and stor[ing] a barrier condition, which constitutes a criterion for passability and impassability … ,” and
creat[ing] a movement plan for the wheelchair user based on ... individual barrier information and the individual barrier condition.”  These recitations merely consist of selecting and storing the barrier condition, and creating a movement plan based upon the barrier condition.  This is equivalent to a person selecting, assessing and memorizing a barrier condition based upon a determination of the passability of the movement plan, and mentally planning the movement based upon the barrier condition.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the barriers along many routes, could mentally note which routes are passable or not, and route the wheelchair based on this mental note.  The mere nominal recitations that the “a processor” extracts, stores and creates does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “stor[ing] actual image data of a location corresponding to a predetermined position on a map … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “stor[ing] actual image data … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amounts to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual observing the image of the barrier location.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Storing, extracting and creating data are fundamental, i.e. WURC, activities performed by servers, such as cloud servers, and computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claim 1 is: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into practical application; and (c) does not recites additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed to non-statutory subject matter.
Claim 2, recites the abstract idea of:
qualify[ing] a degree of a barrier detected based on the image data … .”  
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.    
Claim 3, recites the additional element:
wherein data of the action history includes: shot image data of a level difference as the individual barrier condition; and acceleration data at a time of passage on the level difference with a wheelchair. 
This additional element fails to integrate the exception into a practical application nor does it amount to significantly than the judicial exception.  
Claim 4, recites the additional elements:
wherein the processor extracts and stores the barrier condition further based on an action history of a different wheelchair user from the wheelchair user, and 
creates the movement plan for the wheelchair user based on a barrier condition of the different wheelchair user from the acquired wheelchair user acquired with reference to the action history storage unit.” 
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the elements “extracts and stores the barrier condition …” and “creates a movement plan … ” add insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual obtaining, recalling, and planning the movement plan.
Claims 5-12, recite the additional element:
 “display[ing] the movement plan and the image data … .“  
This limitation further limits the abstract idea without integrating the idea into practical application or significantly more.  The limitation adds insignificant extra-solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre or post solution activity, such as an individual obtaining and recalling a movement plan.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication Number JP-2003-245310 to Kasagi et al. (hereafter Kasagi) in view of U.S. Patent Publication Number 2017/0229045 to Mukaiyama et al. (hereafter Mukaiyama).
As per claim 1, Kasagi discloses a wheelchair user support mapping system (see at least Kasagi, [0026] disclosing that wheelchair 1 includes a vehicle body frame 15) comprising a processor (see at least Kasagi, [0022] disclosing that control device 2 is composed of a microcomputer including a CPU 3 and a storage device 4) that:
stores, for each of barrier information which is information on a barrier provided by each of multiple wheelchair users, actual image data of a location corresponding to a predetermined position on a map in such a way as to be capable of outputting the image data while associating the image data with the predetermined position on the map (see at least Kasagi, Fig. 10; [0010] disclosing that barrier information is accumulated and shared by a plurality of low-speed moving vehicles; [0028] disclosing that the barrier information 100 includes a barrier position 101 represented by this barrier information, a barrier type 102, a barrier degree 103, and image data 104 of the barrier location; [0037] disclosing that barrier information is acquired from a plurality of providers; and [0046] disclosing that route P from the current position CP to the destination DS is displayed on the display device, and map data and barrier information on the available route avoiding the barrier will be displayed);
extracts and stores a[] ...  barrier condition, which constitutes a criterion for passability and impassability, based on an action history of a wheelchair user (see at least Kasagi, [0028] disclosing that the degree of the barrier is a step (distinguishing up and down and the size of the step), a slope (direction and angle of slope), a road width, and the like; [0030] disclosing that the barrier information 100 is stored in the ROM 44 which is the barrier database; [0042] disclosing that outputs of the sensors 5, 6, 7, and 8 for collecting barrier information are input to the barrier information detection unit 21, and barrier information including the presence / absence of a barrier and the degree of the barrier is detected, and that position detection unit 22 detects the current position of the wheelchair based on the reception information of the GPS receiving device 12); and
creates a movement plan for the wheelchair user who makes a request for a recommended route based on acquired ... barrier information and the ... barrier condition (see at least Kasagi, Fig. 10 showing a display example of a route; [0046] disclosing that P from the current position CP to the destination DS is displayed on the display device, and that by inputting the current value and the destination, a well-known method of a car navigation device that determines a traveling route and guides the vehicle to the destination can be used for this display; [0028], [0030] and [0042] disclosing individual barrier condition).  But, Kasagi does not explicitly disclose the limitations:
extracts and stores an individual barrier condition ... , nor 
creates a movement plan ... based on acquired individual barrier information and individual barrier condition.
However, Mukaiyama discloses the individual barrier condition limitation and the movement plan based on acquired individual barrier information and individual barrier condition limitation (see at least Mukaiyam, [0055] disclosing that the navigation decision unit 20 references point of interest information stored in the POI information DB 17 <interpreted as the individual barrier information> as well as constraints and preference information included in the user profile to decide a route suited to the user profile stored in the user profile DB 15 <interpreted as the individual barrier condition>, while also accounting for factors such as the accessibility and barrier-free nature of a location, environmental conditions, and crowding conditions; and [0077] disclosing that the user's constraints refer to matters that act as constraints on deciding a route, such as if the user is ... sitting in a wheelchair ... . The constraints are extracted from the user profile DB 1).
Kasagi and Mukaiyama are analogous art to claim 1 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi, to provide the benefit of extracting and storing individual barrier conditions, and creating the movement plane based on acquired individual barrier information and the individual barrier condition, as disclosed in Mukaiyama.  Doing so would provide the benefit of navigation suited to a user for experiencing multiple events having time and location conditions (see at least Mukaiyama, [0011]).
As per claim 2, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 1, as discussed above.  Kasagi further discloses the limitation:
wherein the processor qualifies a degree of a barrier detected based on the image data (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information,  that acceleration sensor 8 detects a step by collision detection, that distance sensor 6 detects the size of the step by sensing the distance to the traveling surface, and that inclination sensor 5 detects the inclination angle of the road surface).
As per claim 3, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 1, as discussed above.  Kasagi further discloses the limitation:
 wherein data of the action history include: shot image data of a level difference as the individual barrier condition (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information, and that CCD camera 7 detects the fault as image data); and acceleration data at a time of passage on the level difference with a wheelchair (see at least Kasagi, [0022] disclosing that tilt sensor 5, a distance sensor 6, a CCD camera 7, and an acceleration sensor 8 are connected to the CPU 3 as means for collecting barrier information, that acceleration sensor 8 detects a step by collision detection, that distance sensor 6 detects the size of the step by sensing the distance to the traveling surface, and that inclination sensor 5 detects the inclination angle of the road surface).
As per claim 4, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 1, as disclosed above.  Kasagi further discloses the limitations:
wherein the processor extracts and stores the barrier condition further based on an action history of a different wheelchair user from the wheelchair user (see at least Kasagi, [0010] disclosing that barrier information is accumulated and shared by a plurality of low-speed moving vehicles; and [0037] disclosing that barrier information is acquired from a plurality of providers) and 
creates the movement plan for the wheelchair user based on a barrier condition of the different wheelchair user from the acquired wheelchair user (see at least Kasagi, Fig. 10, [0046] disclosing that route P from the current position CP to the destination DS is displayed on the display device, and map data and barrier information on the available route avoiding the barrier will be displayed).

Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi and Mukaiyama as applied to claims 1, 2, 3 and 4 above, and further in view of Japanese Patent Application Number JP-2013-117766 to Hagiwara.
As per claim 5, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 1, as discussed above.  But, neither Kasagi nor Mukaiyama explicitly discloses the limitation:
wherein the processor displays, via a display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.). 
Kasagi, Mukaiyama and Hagiwara are analogous art to claim 5 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
As per claim 7, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 2, as discussed above.  But, neither Kasagi nor Mukaiyama explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.).
Kasagi, Mukaiyama and Hagiwara are analogous art to claim 7 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
As per claim 9, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 3, as discussed above.  But neither Kasagi nor Mukaiyama explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.).
Kasagi, Mukaiyama and Hagiwara are analogous art to claim 9 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).
As per claim 11, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 4, as discussed above.  But, neither Kasagi nor Mukaiyama explicitly disclose a display unit configured to display the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan created by the movement plan creation unit.
However, Hagiwara discloses this limitation (see at least Hagiwara, [0070] disclosing that notification unit 3 is used as a display unit for displaying an image, the control unit 12 obtains a detour from GPS for a pedestrian road where the user 600 cannot travel in the wheelchair 500.  Further control unit 12 may be configured to notify the notification unit 3 of the travel route as a detour that can be traveled by the obtained wheelchair 500 as a search result of the route search by a display image.).
Kasagi, Mukaiyama and Hagiwara are analogous art to claim 11 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Hagiwara is directed to a system providing route guidance information, such as a map indicating obstacles and slopes, that assists wheelchair users (see Hagiwara, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data to the wheelchair user after the wheelchair user actually starts a movement based on the movement plan, as disclosed in Hagiwara.  Doing so would provide the benefit of notifying the user of the presence or absence of a level difference and prevent the user from riding on the barrier, causing an imbalance and a fall (see at least Hagiwara, [0005]).

Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi and Mukaiyama as applied to claims 1, 2, 3 and 4 above, and further in view of Japanese Patent Application Number JP-2010-020702 to Ohashi.
As per claim 6, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 1, as discussed above.  Kasagi further disclose a display unit configured to displace image data … (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But neither Kasagi nor Mukaiyama explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi, Mukaiyama and Ohashi are analogous art to claim 6 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 8, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 2, as discussed above.  Kasagi further disclose a display unit configured to displace image data … (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But, neither Kasagi nor Mukaiyama explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi, Mukaiyama and Ohashi are analogous are to claim 8 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 10, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 3, as discussed above.  Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But, neither Kasagi nor Mukaiyama explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi and Ohashi are analogous are to claim 10 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).
As per claim 12, the combination of Kasagi and Mukaiyama discloses all of the limitations of claim 4, as discussed above.  Kasagi further disclose a display unit configured to displace image data …. (see at least Kasagi, [0116] disclosing that FIG. 10 on the navigation screen, a route 41 for successively experiencing multiple attractions as shown on a map image 45, for example. The route 41 is a route that goes from a start point, to the loading area 47a of a first attraction that the user is scheduled to experience, to a second attraction loading area 47b, to a third show watching location 47c; [0118]; and [0119]). But, neither Kasagi nor Mukaiyama  explicitly disclose display[ing] the movement plan and the image data in advance before the wheelchair user starts a movement.
However, Ohashi discloses this limitation (see at least Ohashi, [0014] disclosing that the screen display unit displays the barrier type specified by the barrier type specifying unit together with the map information so that the barrier type can be identified, so that the user who sees the screen display unit recognizes the barrier type in advance on the map, and thus the user can easily determine the route on which the user should travel with the low-speed vehicle; [0026]; [0045]; and [0046]).
Kasagi, Mukaiyama and Ohashi are analogous are to claim 12 because they are in the same field of supporting a wheelchair user through the use of a mapping system.  Kasagi is directed to a low-speed moving vehicle, such as an electric wheelchair, and a guidance system which detects and accumulates information on a barrier on the road (see Kasagi, abstract).  Mukaiyama is directed to an information processing device, a control method, and a program which provides navigation to a user for experiencing multiple events having time and location conditions, and considering user constraints pertaining to matters that act as constraints on deciding a route based on such considerations as sitting in a wheel chair (see at least Mukaiyama, Abstract, [0077]).  Ohashi is directed to a method of collecting and providing wheelchair users with barrier information (see Ohashi, abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping system that, (a) stores images, associated with barrier information at a predetermined map position, provided by multiple wheelchair users, (b) extracts and stores a barrier condition based on the wheelchair user action history, and (c) creates a movement plan for the wheelchair user, as disclosed in Kasagi and Mukaiyama, to provide the benefit of displaying the movement plan and the image data in advance before the wheelchair user starts a movement, as disclosed in Hagiwara.  Doing so would allow the wheelchair user to determine an optimum route of travel to avoid barriers (see at least Ohashi, [0014]; and [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2021/0129345 to Liu et al. discloses an association unit  (see at least, [Fig. 2, [0096]), an action history storage unit (see at least, Fig. 2, [0107], Fig. 20, and [0048]), a movement plan creation unit (see at least, [0041], [0106]), a display unit (see at least, [0070]), and shot data (see at least, [0050])]) and a display unit (see at least, [0116]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666